 Case 2:19-cv-00343-JRG Document 12 Filed 01/27/20 Page 1 of 4 PageID #: 55



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

 TERESA Y. WALTON,

      Plaintiff,
                                                         Case No. 2:19-cv-00343-JRG
 v.
                                                         Honorable Judge Rodney Gilstrap
 EDWARD SLOAN AND ASSOCIATES,
 INC.,

      Defendant.

          PLAINTIFF’S UNOPPOSED MOTION TO EXTEND TIME
TO DESIGNATE LOCAL COUNSEL AND CONTINUE SCHEDULING CONFERENCE

         NOW COMES Plaintiff, TERESA Y. WALTON (“Plaintiff”), through counsel,

SULAIMAN LAW GROUP, LTD., pursuant to Fed. R. Civ. P. 6(b), moving the Court to extend

time to designate local counsel and continue the scheduling conference. In support thereof,

Plaintiff states as follows:

         1.        On October 18, 2019, Plaintiff filed this instant action against Defendant, Edward

Sloan and Associates, Inc. [Dkt. No. 1].

         2.        On December 12, 2019, the Court issued a Notice of Scheduling Conference for

January 28, 2020 [Dkt. No. 9].

         3.        On January 2, 2020, Plaintiff file her Motion to Appear Telephonically for the

Scheduling Conference [Dkt. No. 10].

         4.        On January 3, 2020, the Court issue an Order denying Plaintiff’s request to appear

telephonically for the Scheduling Conference and notes that in prior situations, parties often retain

local counsel to represent them at the scheduling conference. [Dkt. No. 11].




                                                   1
    Case 2:19-cv-00343-JRG Document 12 Filed 01/27/20 Page 2 of 4 PageID #: 56



        5.      Pursuant to Honorable Judge Gilstrap’s Order, Plaintiff is in the process of

obtaining local counsel. In fact, Plaintiff has been seeking local counsel to appear at the scheduling

conference since January 3, 2020.1

        6.      The search for local counsel has proved to be more difficult than expected.

        7.      As such, Plaintiff is respectfully seeking an extension through February 26, 2020

to designate local counsel.

        8.      To keep expense of having the undersigned counsel travel from his office in

Lombard, Illinois to appear at the scheduling conference, Plaintiff, a consumer, requests his

undersigned counsel to locate local counsel.

        9.      The undersigned conferred with Defendant’s counsel about the relief sought herein,

and Defendant has no objection.

        9.      The request for an extension of time is not meant for purposes of unnecessary delay

and will not prejudice any party in the litigation.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court extend the

deadline to designate local counsel and continue the scheduling conference to February 26, 2020,

and for any other relief this Court deems appropriate.




1
 Counsel for Plaintiff has issued multiple requests to Attorneys on Demand (“AOD”) since January 3,
2020, and have been notified that the AOD is still in the process of locating an attorney for the conference.

                                                     2
 Case 2:19-cv-00343-JRG Document 12 Filed 01/27/20 Page 3 of 4 PageID #: 57



DATED: January 27, 2020                       Respectfully submitted,

                                              TERESA Y. WALTON

                                              /s/ Marwan R. Daher
                                              Marwan R. Daher, Esq.
                                              SULAIMAN LAW GROUP, LTD.
                                              2500 South Highland Avenue
                                              Suite 200
                                              Lombard, Illinois 60148
                                              +1 630-575-8181
                                              mdaher@sulaimanlaw.com
                                              Counsel for Plaintiff




                                     3
 Case 2:19-cv-00343-JRG Document 12 Filed 01/27/20 Page 4 of 4 PageID #: 58



                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 27, 2020, I electronically filed the foregoing with the Clerk
of the Court for the United States District Court for the Eastern District of Texas by using the
CM/ECF system. I certify that all participants in this case are registered CM/ECF users and that
service will be accomplished by the CM/ECF system.


                                                              /s/ Marwan R. Daher
                                                              Counsel for Teresa Y. Walton




                                                  4
